      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 1 of 46




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Zabora Brown and Antraveious
Payne,

                       Plaintiffs,     Case No. 1:17-cv-04850

v.                                     Michael L. Brown
                                       United States District Judge
City of Atlanta and Matthew
Johns,

                       Defendants.

________________________________/

                         OPINION & ORDER

     After a highspeed car chase in September 2015, Defendant Officer

Matthew Johns beat Plaintiff Antraveious Payne before arresting him,

sending him to the hospital with injuries. Payne, along with his mother

Plaintiff Zabora Brown, allege Defendant Johns’s use of force was

unconstitutionally excessive under 42 U.S.C. § 1983.        They also sue

Defendant City of Atlanta, seeking to impose municipal liability. All

parties have filed motions for summary judgment. (Dkts. 133; 141; 148;

162.) The Court addresses each motion.
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 2 of 46




I.   Factual Background

     A.    The Car Chase

     On the afternoon of September 15, 2016, Atlanta Police Department

(“APD”) officers Blackman and Kennedy were on their regular patrol in

downtown Atlanta when they spotted a black BMW with a stolen license

plate. (Dkts. 141-1 ¶ 1; 152 ¶ 1.) The officers tried to follow the vehicle,

but it sped away too quickly. (Dkts. 141-1 ¶¶ 3–4; 152 ¶¶ 3–4.) Officer

Blackman used his radio to call out a description of the car and its

direction of travel. Officer Pagan spotted the BMW zoom past him on

Interstate 75. (Dkts. 141-1 ¶¶ 5–7; 152 ¶¶ 5–7.) He notified the radio

dispatcher of the suspect’s location and gave chase. (Dkts. 141-1 ¶¶ 5–

7; 152 ¶¶ 5–7.) During his continued pursuit, Officer Pagan updated

other officers as to his location. (Dkts. 141-1 ¶ 8; 152 ¶ 8.) APD Officers

Harp and Rolfe heard the radio communications and joined the chase.

(Dkts. 141-1 ¶ 9; 152 ¶ 9.)

     Defendant Officer Matthew Johns, who was assigned to a

specialized unit of APD known as the Atlanta Proactive Enforcement and

Interdiction Unit (“APEX”), heard the radio calls about the pursuit. (Dkt.

133-1 ¶ 9.) He joined the chase when it passed his location. (Dkt. 141-1



                                     2
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 3 of 46




¶ 24; 152 ¶ 24.) In doing so, he disobeyed a direct order to all APEX

officers not to get involved in the pursuit. (Dkts. 133-1 ¶ 10; 141-1 ¶ 56.)1

He also was not permitted to drive a police vehicle that day because he

had been in a prior accident.2 (Dkt. 133-1 ¶ 11.)

     The pursuit reached speeds of nearly 110 miles per hour, traveling

on both highways and surface roads and through commercial areas and

residential neighborhoods. (Dkts. 141-1 ¶ 10; 152 ¶ 10.) After more than

ten minutes, a Georgia State Patrol Officer caught up with the pursuing

APD officers. (Dkts. 141-1 ¶ 13; 152 ¶ 13.) The trooper stopped the BMW

using a quick-action pit maneuver. The pursuit lasted about fifteen

minutes. (Dkts. 141-1 ¶ 17; 152 ¶ 17.)




1 Defendant Johns claims the only reason he joined the pursuit was
because, based on the duration of the pursuit, he believed the occupants
of the vehicle were armed and dangerous. (Dkt. 133-1 ¶ 11.) Though the
subjective beliefs of Defendant Johns are immaterial at this time, the
Court likewise finds no evidence that anyone else believed that those
riding in the vehicle were armed and dangerous. (Id. ¶¶ 12–14.)
2 Plaintiffs also bring up Defendant Johns’s prior motor vehicle accidents

in 2013, 2014, and 2016. (Dkt. 133-1 ¶¶ 35–36.) The Court agrees with
Defendant Johns, however, that these facts are immaterial to the Court’s
determination on summary judgment here. (See Dkt. 161 at 3.)

                                     3
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 4 of 46




     B.    The Immediate Aftermath

     Dashcams (or what APD calls “WatchGuard”) captured most of the

interactions between police (including Defendant Johns) and the

occupants of the car (including Plaintiff Payne) immediately following

the chase. (Dkt. 144, Ex. C.) The Court has reviewed all available video

footage. (Dkts. 142; 144.) Supplemented by the parties’ statements of

material facts, the Court summarizes those critical moments:

     After the successful pit maneuver by the state trooper, APD Officers

Harp, Rolfe, and Pagan drew their service weapons and approached the

car. (Dkts. 141-1 ¶ 15; 152 ¶ 15.) APD Officers Harp and Pagan, both

standing on the driver’s side of the car, positioned themselves to extract

and arrest the driver and any backseat passengers. (Dkts. 141-1 ¶ 20;

152 ¶ 20.) On the other side of the car, Officers Rolfe and Johns moved

into position to grab occupants from the passenger side. (Dkts. 141-1

¶ 23; 152 ¶ 23.)

     Three people jumped out of the BMW and immediately laid on the

ground. (Dkts. 141-1 ¶ 18; 152 ¶ 18.)3 Officer Harp grabbed the driver


3
  Likely because the driver never put the vehicle in park, the car
continued to roll slowly down a slight decline (after everyone had jumped
out) and stopped when it hit a tree. (Dkts. 141-1 ¶ 19; 152 ¶ 19.)

                                    4
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 5 of 46




and detained him without incident. (Dkt. 134-24 at 73:10–15.) Officer

Rolfe grabbed the backseat passenger, detained him, and handcuffed him

on the ground. (Dkts. 141-1 ¶ 26; 152 ¶ 26.) Payne, who had been sitting

in the front passenger seat, quickly flopped out of the car and laid on his

belly. Defendant Johns exited his patrol vehicle and ran up to Payne.

With forward momentum, Defendant Johns kicked Payne in the head.

(Dkts. 133-1 ¶ 16; 148-1 ¶ 1; 153-1 ¶ 1.) Johns then used his foot, lifting

it vertically and stomping down on the back of Payne’s head as Payne

was lying face down on the ground. (Dkt. 133-1 ¶ 18.) Defendant Johns

then knelt on Payne’s back near his head and struck him in the left side

of his body while trying to handcuff him. He punched Payne again in the

head with a closed left-handed fist. (Id. ¶ 19.)

     As Defendant Johns struggled to put Payne’s left wrist in

handcuffs, he punched him several more times in the abdomen. (Id.

¶ 20.) He testified that he struck him with a closed fist in the head,

stomach, and ribcage because he “wouldn’t give him his hands.” (Dkt.

141-1 ¶ 29.)   Defendant Johns also described his use of force as an

attempt to push Payne onto the ground and gain control of his hands

under his body. (Dkt. 133-2 at 5.) Yet a careful review of the video shows



                                     5
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 6 of 46




that Payne’s arms were not underneath his body when Defendant Johns

first kicked him. (Dkt. 133-2 at 6.) The video also appears to show that,

at the time of the incident, Payne was not struggling, trying to flee, or

resisting arrest. (Dkts. 148-1 ¶ 2; 153-1 ¶ 2.) Defendant Johns’s body

language also suggests he was not threatened by Payne or in fear for his

own safety. The video shows him looking around at his fellow officers

before he handcuffed Payne or even pulled his cuffs out. (Dkt. 144, Ex. C

at 14:14–19.) At one point, the video appears to show Defendant Johns

with his full body weight on top of the then-fifteen-year-old Payne, one

knee on the back of the boy’s neck and the other on the boy’s lower back

and side. (Id. at 14:40.)

     The APD officers placed the suspects under arrest as other officers

arrived on the scene. (Dkts. 141-1 ¶ 31; 152 ¶ 31.) Within a minute of

the stop, Senior Patrol Officer Amy Soeldner arrived and saw blood on

Payne’s mouth and near one of his ears. (Dkts. 141-1 ¶ 32; 152 ¶ 32.)

She called for an ambulance to take Payne to Grady Hospital for

evaluation and treatment. (Dkts. 141-1 ¶ 33; 152 ¶ 33.)

     In total, Defendant Johns kicked and punched Payne in the head,

neck, and torso for a period of around thirty-six seconds. (Dkt. 133-1



                                    6
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 7 of 46




¶ 69.) He had his knee on Payne’s neck for even longer. (Dkt. 144, Ex. C

at 14:07–15:00.) Payne received injuries and abrasions to his head and

face and suffered a concussion requiring an overnight hospital stay.

(Dkts. 133-1 ¶ 71; 141-1 ¶ 1; 152 ¶ 1.)

     C.    APD’s Disciplinary Response to the Incident

     APD maintains a policy that prohibits employees from the

unnecessary or unreasonable use of force against any person or property.

(Dkts. 141-1 ¶ 41; 152 ¶ 41; 153-1 ¶ 40.)        After the incident, the

department’s Office of Professional Standards (“OPS”) opened an

investigation. (Dkts. 133-1 ¶ 2; 148-1 ¶¶ 9, 37; 153-1 ¶¶ 9, 37.) Sergeant

Peter Malecki determined Payne had not struggled with Defendant

Johns, resisted arrest, or disregarded orders. (Dkt. 133-1 ¶ 24.) OPS

thus found Defendant Johns’s use of force against Payne was

unreasonable, unnecessary, and unauthorized. (Dkts. 141-1 ¶ 57; 152

¶ 57; 148-1 ¶ 33; 153-1 ¶ 33.)     APD terminated Defendant Johns’s

employment and dismissed him from the force. (Dkts. 133-1 ¶ 3; 141-1

¶ 59; 152 ¶ 59; 153-1 ¶ 41.)




                                    7
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 8 of 46




      D.    The Criminal Proceedings Against Defendant Johns

      A Fulton County grand jury eventually returned an indictment

against Defendant Johns, charging him with four counts of aggravated

assault, two counts of making false statements and writings, and two

counts of violating his oath of office. (Dkts. 133-1 ¶¶ 4, 25; 148-1 ¶ 5; 153-

1 ¶ 5.) Three of the assault charges stemmed from Defendant Johns

kicking Payne with his foot. The fourth involved him kneeling on Payne’s

neck and throat and applying pressure to impede Payne’s normal

breathing. (Dkt. 133-1 ¶¶ 26–29.) The false statement counts charged

Defendant Johns with knowingly and willfully making false statements

during the investigation by stating to his supervisor that Payne received

his injuries from jumping out of a moving vehicle (and that he did not use

force against Payne) and by writing in an APD report that Payne tried to

stand up causing Defendant Johns to push Payne to the ground with his

leg. (Dkt. 133-1 ¶¶ 30, 31.)

      Defendant Johns pleaded guilty to all counts in the indictment.

(Dkts. 141-1 ¶ 60; 152 ¶ 60.) During his plea colloquy, he acknowledged

under oath that he understood the charges against him and understood

his right to plead guilty or not guilty. (Dkt. 133-1 ¶ 38–39.) He also



                                      8
       Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 9 of 46




acknowledged that his plea was voluntary and that he was pleading

guilty because he was in fact guilty. (Id. ¶¶ 40–41.) After accepting the

guilty plea, Fulton County Superior Court Judge Constance Russell

sentenced Defendant Johns to twenty years in prison, to serve five years.

(Dkts. 133-1 ¶¶ 5–6; 148-1 ¶ 6; 153-1 ¶ 6.)4

      In this civil trial, however, Defendant Johns contends that,

although he pleaded guilty in his criminal proceedings, he is not guilty of

any count within the indictment. (Dkt. 133-1 ¶ 42.) He instead claims

that he pleaded guilty only because his “lawyer at the time quit the day

of the trial” and “we only had 30 days to prepare for trial.” (Id. ¶ 43.)

Defendant Johns claims he did not commit the acts attributed to him.

(Id. ¶ 7.)

      E.     Defendant Johns’s Background

      Before becoming a police officer in 2010, Defendant Johns was a

member of the United States Marine Corps, serving four years and

completing two deployments in Iraq. (Dkts. 148-1 ¶¶ 7, 9; 153-1 ¶¶ 7, 9.)


4Plaintiffs include statements of the sentencing judge in their statement
of material facts. (Dkt. 133-1 ¶¶ 51–56.) Defendant Johns focuses on
how Judge Russell was not qualified as a testifying expert. (Dkt. 161 at
4.) The Court, however, finds those statements immaterial to the Court’s
determination at summary judgment.

                                     9
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 10 of 46




He was involved in multiple Improvised Explosive Device (IED) attacks,

with two directly hitting his vehicle. (Dkt. 148-1 ¶ 10.) Defendant Johns

was discharged in January 2009. (Dkts. 148-1 ¶ 7; 153-1 ¶ 7.) During a

Veterans Administration evaluation ten months later, Johns reported

exposure to traumatic events from combat that included casualties of

civilians, fellow soldiers, and enemies. (Dkt. 148-1 ¶ 11.) He reported

feeling vigilant and having feelings of irritability, a shortened temper,

difficulty   sleeping,    difficulty   concentrating,   forgetfulness,   and

depression. (Id. ¶ 12.)

      Defendant Johns testified that his PTSD began with his first

deployment to Iraq. (Id. ¶ 29; Dkt. 153-1 ¶ 29.) He said he was suffering

from PTSD when APD hired him in 2010. (Id.) He also testified that —

throughout his time with APD — he experienced nightmares and panic

attacks and was constantly on alert and jittery. (Dkts. 148-1 ¶ 30; 153-1

¶ 30.)

      F.     Defendant City of Atlanta’s Psychological Screening
             Procedures for New Hires

      APD requires all new recruits to undergo a psychological screening

to identify anyone with serious disorders of thought, mood, personality,

or impulse control. (Dkts. 148-1 ¶ 13; 153-1 ¶ 13.) The screening is


                                       10
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 11 of 46




intended to ensure that an applicant is neither seriously exploitative,

manipulative, nor hostile, and is adequately able to relate to citizens and

peers. (Dkts. 148-1 ¶ 14; 153-1 ¶ 14.) All APD applicants must also

submit to a pre-employment psychological interview conducted by a

licensed psychologist. (Dkts. 148-1 ¶ 15; 153-1 ¶ 15.)

     Plaintiffs claim Defendant City of Atlanta failed to conduct the

necessary    investigation   into    Defendant    Johns’s    psychological

background. (Dkt. 148-1 ¶ 16.) The City says its psychologist, Dr. Joseph

Hill, conducted the required psychological screening and determined

Defendant Johns could work as a police officer. (Dkt. 153-1 ¶¶ 16–17.)

It says Dr. Hill concluded Defendant Johns exhibited no gross

psychopathology, cognitive deficits, or personality factors that would

interfere with his ability to be an APD officer. (Dkts. 148-1 ¶ 18; 153-1

¶ 18.) Defendant Johns had told Dr. Hill he was a combat veteran. But

Dr. Hill did not investigate further to learn how much that combat

experience may have affected Defendant Johns’s fitness to be a police

officer. (Dkts. 148-1 ¶ 19; 153-1 ¶ 19.)

     Despite acknowledging that military and combat experience may

impact a person’s psychological fitness, Dr. Hill does not typically review



                                    11
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 12 of 46




a combat veteran’s military records during psychological screenings.

(Dkts. 148-1 ¶ 20; 153-1 ¶ 20.) He claims, however, that Defendant Johns

did not exhibit any signs of PTSD at his initial applicant screening in

October 2009. (Dkts. 148-1 ¶ 22; 153-1 ¶ 22.)

     Plaintiffs criticize Dr. Hill’s evaluation of Defendant Johns, arguing

he included no test for PTSD. (Dkt. 148-1 ¶ 23.) The City counters that

Dr. Hill asked whether Defendant Johns experienced any symptoms

commonly associated with PTSD, and Defendant Johns specifically

denied all such symptoms. (Dkt. 153-1 ¶ 23.) Dr. Hill admits, however,

that Defendant Johns is not currently fit to serve as a police officer

because he suffers from complex PTSD. (Dkts. 148-1 ¶ 24; 153-1 ¶ 24.)

     During the criminal proceedings, Dr. David Anthony conducted

another psychological evaluation of Defendant Johns. He testified that

Defendant Johns’s PTSD might or might not have played a role in

Defendant Johns’s actions on the date of the incident. (Dkt. 153-1 ¶ 25.)

Dr. Anthony also concluded that Defendant Johns should not be a police

officer because “nobody that has PTSD untreated should be a police

officer or have a firearm.” (Dkts. 148-1 ¶ 27; 153-1 ¶ 27.)




                                    12
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 13 of 46




     G.    Testimony of Expert Dr. William Gaut, PhD

     Dr. William Gaut offered expert testimony about APD’s training

techniques. He testified that “APD regularly teaches officers to use the

very physical techniques for which Officer Johns [was] criminally

charged.” (Dkt. 148-1 ¶ 66.) He also identified an APD PowerPoint

presentation on the use of force, which (he says) is used to teach APD

officers to “hit them back first.” (Id. ¶ 67.) The City does not deny the

substance of this fact but contends officers are trained to use such

techniques only against resisting suspects.

     Dr. Gaut also testified APD officers learn to use closed fist punches

to muscular target areas of a resisting offender. (Id. ¶¶ 70–72; Dkt. 153-

1 ¶¶ 70–72.)   Areas such as the rib cage and brachial junctions are

particularly sensitive to pain without causing serious injury. (Dkts. 148-

1 ¶¶ 70–72; 153-1 ¶¶ 70–72.) Together with self-defense, using closed

fist punches are taught as “pain compliance” techniques to “encourage

the offender to surrender.” (Dkts. 148-1 ¶¶ 70–72; 153-1 ¶¶ 70–72.) So,

in this instance, as Payne’s head and upper body again began to rise —

an indication of resistance — the video shows Defendant Johns using a

punch to the back of his head. (Dkts. 148-1 ¶ 73; 153-1 ¶ 73.)



                                   13
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 14 of 46




     Dr. Gaut identified and analyzed dozens of APD Use of Force

reports in which supervisors determined officers’ use of closed-fist strikes

and other techniques were “reasonable force” and “justified and in

compliance with APD policies and Georgia code.” (Dkts. 148-1 ¶ 74; 153-

1 ¶ 74.) Again, the City does not deny this fact but clarifies that the

officers’ actions were found reasonable and justified because they were

used against resisting suspects. (Dkt. 153-1 ¶¶ 74–75.)

     Plaintiffs contend APD allows officers to use compliance strikes to

include kicking and punching suspects, even when a subject is not

resisting. (Dkt. 148-1 ¶ 77.) Dr. Gaut also testified that Defendant

Johns’s actions against Payne are “reflective of what other officers did in

the same or similar circumstances as to what Officer Johns did and they

were all found to be justifiable and in compliance with APD policies.” (Id.

¶ 79.) But the City counters that Dr. Gaut failed to identify a single use

of force report that allowed officers to use compliance strikes when a

subject was not resisting or flouting an officer’s commands. (Dkt. 153-1

¶ 77.) The crux of the issue, then, is whether the suspect is resisting or

refusing to obey an officer’s commands.       For purposes of municipal




                                    14
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 15 of 46




liability, all parties agree that if Payne was not resisting, Defendant

Johns’s use of force would not be proper or reasonable.

     H.    Performance Reviews of Defendant Officer Johns and
           Early Warning System

     Plaintiffs contend that Defendant Johns received midyear and

annual performance evaluations from his hiring in 2009 through 2012.

But no record exists of his annual performance evaluation from 2014

through his termination in 2017. The City also kept no record of any

midyear performance evaluations from 2013 through his termination,

even though its policies required it to maintain the records.

     APD also employs an “Early Warning System” that allows it to

identify employees with patterns of misbehavior. (Dkts. 148-1 ¶ 88; 153-

1 ¶ 88.) Based on other use of force incidents in April 2015, March 2015,

October 2013, and September 2014, Defendant Johns met the Early

Warning System criteria and should have been flagged. (Dkts. 148-1

¶ 91; 153-1 ¶ 91.) But OPS failed to launch the Early Warning Review

process for Defendant Johns as required by APD policy. (Dkts. 148-1

¶ 92; 153-1 ¶ 92.)

     The City contends that OPS relied on another database (IAPro) to

provide alerts, and it never notified OPS of Defendant Johns’s status.


                                   15
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 16 of 46




(Dkt. 153-1 ¶ 92.) The City, however, does not contest the underlying

fact: Defendant Johns should have been flagged by the Early Warning

Review system but somehow slipped through the cracks and never was.

(Dkts. 148-1 ¶ 99; 153-1 ¶ 99.)

     I.    Procedural History

     In November 2017, Plaintiffs sued Defendants Johns and the City

of Atlanta, seeking compensatory damages for violating Plaintiff Payne’s

constitutional and statutory rights. (Dkt. 1.)

     This case has had a long and convoluted procedural history in the

interim, however.     The City of Atlanta did not provide counsel to

Defendant Johns. Because of a mistaken entrance of appearance on his

behalf, he never answered the complaint. (Dkts. 12 at 1; 94 at 10.)

Plaintiffs sought a default judgment against him. (Dkt. 56.) The Court

granted Defendant Johns in forma pauperis status and appointed him

counsel. (Dkts. 77; 78.) That lawyer successfully argued against default

judgment. The parties then agreed to stay this case pending resolution

of Defendant Johns’s criminal charges in Fulton County Superior Court.

(Dkts. 91; 93; 94.)




                                    16
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 17 of 46




     Following his guilty plea and sentencing, this matter resumed.

(Dkts. 99; 100.) And after the close of discovery, the parties filed their

motions for summary judgment. (Dkts. 133; 141; 148; 162.) The Court

considers each of those pending motions, plus two motions to strike.

(Dkts. 166; 170.)

     The Court notes that, in responding to Plaintiffs’ motion or in

support of his own, Defendant Johns largely disregarded Local Rule

56.1B, which requires a nonmovant to refute directly each of a movant’s

facts with concise responses and specific citations to evidence.        LR

56.1B(2)(a)(2), NDGa. For the most part, Defendant Johns simply denies

Plaintiffs’ claims of undisputed facts, stating that “the underlying

opinions and assumptions are not correct.” (See, e.g., Dkt. 161 at 1.) He

also failed to file his own statement of material facts about which he

believes genuine issues exist.      See LR 56.1B(2)(b) (requiring the

nonmovant to file a “statement of additional facts which the respondent

contends are material and present a genuine issue for trial”).

     Because Defendant Johns violated Local Rule 56.1B, the Court

considers admitted each of Plaintiffs’ facts to which he failed to respond

properly. See LR 56.1B(2) (“This Court will deem each of the movant’s



                                   17
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 18 of 46




facts as admitted unless the respondent . . . directly refutes the movant’s

fact with concise responses supported by specific citations to

evidence . . . .”); Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir.

2009) (“Plaintiffs[’] failure to comply with local rule 56.1 is not a mere

technicality.”); see also Smith v. Mercer, 572 F. App’x 676, 678 (11th Cir.

2014) (noting that district court properly found defendants’ facts

admitted under Local Rule 56.1 where plaintiff responded to facts

without including citations to evidence of record).       The Court notes,

however, that many of Plaintiffs’ facts also contain inappropriate

argumentative assertions and legal conclusions. (See, e.g., Dkts. 133-1

¶ 17; 148-1 ¶¶ 96–97.) The Court disregards any such facts that do not

conform to the Local Rules. See LR 56.1B, NDGa.

       This determination, however, does not discharge Plaintiffs’

burden at summary judgment. The Court must still review the evidence

to determine whether, based on the undisputed facts, they are entitled to

judgment as a matter of law. Mann, 588 F.3d at 1303 (citing Reese v.

Herbert, 527 F.3d 1253, 1269 (11th Cir. 2008)).




                                     18
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 19 of 46




II.   Legal Standard

      A.   Summary Judgment

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

“it might affect the outcome of the suit under the governing law.”

W. Grp. Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999).

A factual dispute is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. at 1361.

      The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004). A moving party meets this

burden by “showing—that is, pointing out to the district court—that

there is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The movant, however,

need not negate the other party’s case. Id. at 323.




                                    19
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 20 of 46




     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with “specific facts” showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no “genuine issue for trial”

when “the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party.” Id. “[T]he mere existence of some

alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247–48.

     Throughout its analysis, a court must “resolve all reasonable doubts

about the facts in favor of the non-movant, and draw all justifiable

inferences in his or her favor.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112,

1115 (11th Cir. 1993). “It is not the court’s role to weigh conflicting

evidence or to make credibility determinations; the non-movant’s

evidence is to be accepted for purposes of summary judgment.” Mize v.

Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996).




                                     20
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 21 of 46




     B.    Motion to Strike or Exclude

     Trial courts serve a critical gate-keeping function for the

admissibility of expert testimony. Daubert v. Merrell Dow Pharms., Inc.,

509 U.S. 579, 589 (1993).       Expert testimony can be particularly

persuasive, and as such, the role of the trial court is to keep speculative

and unreliable testimony from reaching the jury.          Id. at 595; see

McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir.

2002).

     Federal Rule of Evidence 702 allows a qualified expert to give

opinion testimony when it is necessary to help the trier of fact understand

the issues, the opinion reflects enough facts or data, the expert produced

it using reliable principles and methods, and those principles and

methods were reliably applied to the facts of the case. Fed. R. Evid. 702.

The Eleventh Circuit employs a “rigorous” three-part inquiry to

determine whether an expert’s testimony meets these admissibility

criteria. City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562

(11th Cir. 1998). Expert testimony is admissible when

     (1) the expert is qualified to testify competently regarding the
     matters he intends to address; (2) the methodology by which
     the expert reaches his conclusions is sufficiently reliable as
     determined by the sort of inquiry mandated in Daubert; and


                                    21
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 22 of 46




     (3) the testimony assists the trier of fact, through the
     application of scientific, technical, or specialized expertise, to
     understand the evidence or to determine a fact in issue.

Id. (internal footnote omitted). Thus, the admissibility of an expert’s

opinion turns on three things: qualifications, reliability, and helpfulness.

See United States v. Frazier, 387 F.3d 1244, 1260–62 (11th Cir. 2004).

     While the trial court’s role is critical, it “is not intended to supplant

the adversary system or the role of the jury.” Allison v. McGhan Med.

Corp., 184 F.3d 1300, 1311 (11th Cir. 1999).        When the accuracy of

evidence is the issue — rather than its admissibility — the trial court

should allow the judicial process to resolve the matter. Daubert, 509 U.S.

at 596 (“Vigorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.”).

     C.    Qualified Immunity Standard

     “Qualified immunity offers complete protection for government

officials sued in their individual capacities if their conduct does not

violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Vinyard v. Wilson, 311 F.3d 1340,

1346 (11th Cir. 2002) (internal quotation marks omitted). So “[q]ualified



                                     22
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 23 of 46




immunity gives government officials breathing room to make reasonable

but mistaken judgments about open legal questions.” Ashcroft v. al-Kidd,

563 U.S. 731, 743 (2011).        It allows officials to “carry out their

discretionary duties without the fear of personal liability or harassing

litigation.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002). When

properly applied, qualified immunity thus “protects all but the plainly

incompetent or those who knowingly violate the law.” al-Kidd, 563 U.S.

at 743 (internal quotation marks omitted).

     Qualified immunity may attach only when the officer is “acting

within the scope of his discretionary authority when the allegedly

wrongful acts occurred.” Grider v. City of Auburn, 618 F.3d 1240, 1254

n.19 (11th Cir. 2010). The parties agree Defendant Johns acted within

the scope of his discretionary authority at the time of the incident. (Dkts.

133-1 ¶ 1; 161 at 1.) In a motion for summary judgment seeking the

application of qualified immunity, Plaintiffs thus have the burden of

showing that it is unavailable to Defendants. See Lee, 284 F.3d at 1194.

      The qualified immunity analysis presents two questions: first,

whether the allegations establish the violation of a constitutional right;

and second, if so, whether the constitutional right was clearly established



                                    23
        Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 24 of 46




when the violation occurred. Hadley v. Gutierrez, 526 F.3d 1324, 1329

(11th Cir. 2008). These distinct questions “do not have to be analyzed

sequentially.” Fils v. City of Aventura, 647 F.3d 1272, 1287 (11th Cir.

2011). Instead, a court may address them in either order, although a

plaintiff’s failure on either prong dooms his claim. Id.

        On summary judgment, the burden thus lies with Plaintiffs to show

that genuine disputes of material fact exist that Defendants’ actions

violated the relevant constitutional rights and that the rights were

clearly established at the time of the arrest. See Hadley, 526 F.3d at

1329.

III. Discussion & Analysis

        A.   Motions to Strike

        Defendant Johns has moved to exclude the expert opinions of

Sergeant Scott DeFoe and also any references to “concussion” in Payne’s

medical records. (Dkts. 166; 170.) Plaintiffs oppose both motions. (Dkts.

169; 172.)

             1.    Motion to Exclude Opinions of Sergeant DeFoe
                   (Dkt. 166)

        In support of his motion to exclude the testimony of Sergeant Scott

DeFoe, Defendant Johns argues that the opinions are not relevant to


                                      24
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 25 of 46




matters at issue in the case and do not derive from reliable principles and

so must be excluded. (Dkt. 166 at 5.)

     In opposition, Plaintiffs assert that Mr. DeFoe, as a retired police

officer and law enforcement expert, is qualified to provide expert

testimony in this case. (Dkt. 169 at 13.) They also argue that his opinions

about professional and ethical standards of law enforcement are relevant

and admissible as helpful to the jury. (Id.) The Court agrees with

Plaintiffs that Sergeant DeFoe’s testimony is not subject to exclusion.

This is because he is qualified to testify, his testimony would be helpful

to the jury, and his opinions follow reliable principles. And Defendant

Johns has simply not shown otherwise. The Court thus denies Defendant

Johns’s motion to exclude the expert testimony of Sergeant Scott DeFoe.

(Dkt. 166.)

              2.   Motion to Strike References to “Concussion”
                   (Dkt. 170)

     Defendant Johns next moves to exclude any reference to

“concussion” in Payne’s medical records as unreliable under Daubert.

(Dkt. 170.) He argues that the diagnostic opinions are inadmissible

under Rule 803(4), the injuries are not attributed to Defendant Johns,




                                    25
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 26 of 46




and no scientific basis exists to conclude Payne had a concussion. (Dkt.

170 at 1.)

     Plaintiffs respond that Payne’s medical records are admissible as

certified business records.   (Dkt. 172 at 2.)   They also contend that

Defendant Johns had a chance to depose Plaintiffs or any of the treating

hospital personnel but chose not to do so. (Id.) Finally, Plaintiffs argue

that although there is no legal basis to exclude the records, the weight

and credibility of those records would ultimately be an issue for the jury

to decide.   (Id. at 3.)   The Court agrees with Plaintiffs and denies

Defendant Johns’s motion for each reason explained in Plaintiffs’

response.

     The medical records are relevant, as they prove the extent and

severity of his injuries. Defendant Johns’s own expert relied on them,

along with APD in his investigation and the Fulton County prosecutors

in the criminal proceedings. Finally, the treating physicians offered

observations based on their personal knowledge and do not provide

causation opinions or hypotheses about what caused Payne’s injuries.

The Court thus denies Defendant Johns’s motion to exclude. (Dkt. 170.)




                                   26
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 27 of 46




     B.    Motions for Summary Judgment

     The parties have all cross-moved for summary judgment. (Dkts.

133; 141; 148; 162.) The City moves for summary judgment on all claims

against it. (Dkt. 141.) In response, Plaintiffs request partial summary

judgment against the City.      (Dkt. 148.)   They have also moved for

summary judgment against Defendant Johns, to which he has responded

with his own motion. (Dkts. 133; 162.)

           1.    Motions for Summary Judgment on Plaintiffs’
                 Claims Against Defendant Johns (Dkts. 162; 133)

     In his motion, Defendant Johns argues he is entitled to summary

judgment because “the video of the encounter shows that Officer Johns

did not hit Thief Payne5 as alleged” and because “Payne did not suffer

more than de minimis injury, and that such an injury is not a basis for

recovery under 42 U.S.C. § 1983.” (Dkt. 162 at 1.) The Court finds

Defendant Johns’s motion problematic for several reasons. First, and

fundamentally, he fails to show the lack of a genuine dispute of material

fact that would entitle him to judgment as a matter of law. If anything,


5 The Court does not condone Defendant Johns’s use of the title “Thief”
in reference to Mr. Payne. The Court is well aware that Payne was riding
in a stolen car before the events at issue in this case. Payne nevertheless
deserves to be treated with respect in these proceedings.

                                    27
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 28 of 46




Defendant Johns’s arguments highlight a serious dispute about the

events that took place and the extent of the injuries Payne sustained. He

also fails to include a statement of material facts that he contends are

undisputed and entitle him to summary judgment. The Court thus has

only Plaintiffs’ statement of facts to consider.

     Further, Defendant Johns argues that “he did not do the acts

attributed to him” and “there was no injury to plaintiff caused by him.”

(Dkt. 162 at 13.) As Plaintiffs correctly note, however, Defendant Johns

already admitted assaulting Payne when he pleaded guilty to the

criminal indictment. In his civil deposition, Defendant Johns argues that

although he pleaded guilty, he is not actually guilty of any of the acts

attributed to him. But Defendant has provided no basis on which the

Court could grant him summary judgment on Plaintiffs’ claim for

constitutional violations. Perhaps he can argue that he did not hit (kick

or punch) Mr. Payne before the jury, try to explain away his previous

admissions in the criminal case, and argue his view of the videotape. But

he certainly cannot show the lack of a dispute of material fact as to these

issues.




                                     28
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 29 of 46




     Beyond the inclusion of the defense in his answer, Defendant Johns

made no argument in support of a claim for qualified immunity. (See

Dkt. 87 at 1.) Plaintiff, on the other hand, has discussed why Defendant

Johns should not be entitled to this protection. (See Dkt. 167 at 19–22.)

In an abundance of caution, the Court has considered the issue and

determined Defendant Johns is not entitled to summary judgment on the

basis of qualified immunity. See Simmons v. Bradshaw, 879 F.3d 1157,

1163 (11th Cir. 2018) (“Entitlement to qualified immunity is for the court

to decide as a matter of law.”).

     “The Fourth Amendment’s freedom from unreasonable searches

and seizures encompasses the plain right to be free from the use of

excessive force in the course of an arrest.” Lee, 284 F.3d at 1197. At the

same time, “the right [of police] to make an arrest necessarily carries with

it the right to use some degree of physical coercion or threat thereof to

effect it.” Lee, 284 F.3d at 1200 (quoting Graham v. O’Connor, 490 U.S.

386, 396 (1989)). So the question is how much force is too much, and the

Fourth Amendment’s “objective reasonableness” standard governs this

analysis.   See Hadley, 526 F.3d at 1329.      The Eleventh Circuit has

identified several factors that a court may use in determining whether



                                    29
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 30 of 46




an officer’s use of force was objectively reasonable, including “(1) the need

for the application of force, (2) the relationship between the need and the

amount of force used, (3) the extent of the injury inflicted, and

(4) whether the force was applied in good faith or maliciously and

sadistically.” See Hadley, 526 F.3d at 1329 (quoting Slicker v. Jackson,

215 F.3d 1225, 1233 (11th Cir. 2000)).

     In considering the totality of the circumstances, the force used must

be reasonably proportionate and objectively reasonable. Lee, 284 F.3d at

1198. At the same time, “the Supreme Court has reminded us that the

officer's conduct ‘must be judged from the perspective of a reasonable

officer on the scene, rather than with the 20/20 vision of hindsight.’ ”

Terrell v. Smith , 668 F.3d 1244, 1251 (11th Cir. 2012) (quoting Graham,

490 U.S. at 396). Police are given this protection because they “are often

forced to make split-second judgments—in circumstances that are tense,

uncertain, and rapidly evolving—about the amount of force that is

necessary in a particular situation.” Id.

     Viewing the facts in the light most favorable to Payne as it must in

considering qualified immunity, the Court finds that a reasonable jury

could find that Payne was not resisting arrest when Defendant Johns



                                     30
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 31 of 46




applied significant and excessive force. Under Plaintiff’s version of the

facts, he was lying face down on the ground, having immediately exited

the stolen vehicle and given himself up to the police.         As soon as

Defendant Johns reached Payne, he kicked him in the head. He did not

bend down or try to restrain the boy — he simply kicked him in the head.

Defendant Johns took a brief moment to regain his balance and then

stomped viciously on the back of Payne’s head. The facts certainly would

allow a jury to conclude the boy was not struggling, resisting, or trying to

get away. It could find that, regardless of the high-speed chase, Payne

had given himself up when the officer used significant force against him.6

As Payne was neither resisting arrest nor posed a danger, Defendant

Johns was likely not entitled to use any force at that time. Hadley, 526

F.3d at 1329 (finding officer “was not entitled to use any force” against

suspect who neither resisted arrest nor threatened officer). But even if

he could have used some force, a jury could find excessive Defendant




6 Defendant Johns delivered more blows as he tried to handcuff Payne’s
hands behind his back. He argues about whether the boy resisted those
efforts. It appears not. But that is irrelevant as Defendant Johns had
already delivered two vicious blows when Payne was totally compliant
and defenseless. Perhaps the additional beating is relevant to damages
and other issues.

                                    31
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 32 of 46




Johns’s actions in kicking Plaintiff in the head and then stomping on him

while he laid on the ground. The evidence viewed in the light most

favorable to Payne also shows that he received significant injuries. (Dkt.

162 at 1.) An ambulance took Payne from the scene of the crash to Grady

Hospital and medical personnel there treated him for lacerations on his

face and a concussion.

     Defendant Johns says the video is ambiguous because the impact

of his kick to Payne is “obscured” by another officer. (Dkt. 162 at 4.) But

that is not entirely correct.   The video clearly shows Payne laying

compliant on the ground as Defendant Johns runs up and kicks in the

direction of his head. Payne’s head immediately snaps back. While the

actual moment of impact may not be visible, the video is susceptible to

Plaintiffs’ interpretation — the man kicked the boy in the head.

Defendant Johns also describes his subsequent stomping on Payne’s head

as him “push[ing] the boy’s head down with his foot.” But, again, the

evidence is open to Plaintiffs’ interpretation: Johns violently stomped on

his head. And, of course, Defendant Johns later admitted kicking Payne

and stomping on him when he entered a guilty plea to those criminal

charges.



                                    32
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 33 of 46




     The record also contains some evidence to suggest Defendant Johns

did not apply the force in good faith. He was previously instructed to

refrain from participating in the car chase. He disobeyed that direct

order. There is at least a dispute of fact here about whether Defendant

Johns applied the force maliciously or sadistically.

     For all of these reasons, the Court holds that the facts (considered

in the light most favorable to Payne) establish that Defendant Johns

violated Payne’s constitutional rights by using force that was plainly

excessive, disproportionate to the circumstance, and objectively

unreasonable.

     The Court likewise finds that, at the time of the incident, Defendant

Johns’s conduct violated clearly established law. A party may show a

particular amount of force violated clearly established law by pointing to

a “materially similar case that has already decided that what the police

officer was doing was unlawful.”       Lee, 284 F.3d at 1198.       Because

identifying factually similar cases may be difficult, a “narrow exception”

also allows a party to show “that the official’s conduct lies so obviously at

the very core of what the Fourth Amendment prohibits that the

unlawfulness of the conduct was readily apparent to the official,



                                     33
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 34 of 46




notwithstanding the lack of case law.” Id. Under this test, the law is

clearly established, and qualified immunity can be overcome, only if the

standards set forth in Graham and Eleventh Circuit case law “inevitably

lead every reasonable officer in [the defendant’s] position to conclude the

force was unlawful.” Id. (quoting Post v. City of Fort Lauderdale, 7 F.3d

1552, 1559 (11th Cir.1993)).

     Plaintiffs have pointed to the Eleventh Circuit’s “body of cases

holding ‘that gratuitous use of force when a criminal suspect is not

resisting arrest constitutes excess force.’ ” Sebastian v. Ortiz, 918 F.3d

1301, 1308 (11th Cir. 2019) (citing Hadley, 526 F.2d at 1330). So for

instance, in Smith v. Mattox, 127 F.3d 1416 (11th Cir. 1997), a suspect

raised a baseball bat in a threatening position toward the officer and then

fled.7 The suspect then “docilely submitted to arrest” when an officer

ordered him to “get down.” Id. at 1417. The officer, however, “with a

grunt and a blow,” broke the suspect’s arm while placing him in

handcuffs. Id. The Eleventh Circuit held that officer was not entitled to

qualified immunity because the “broken arm was obviously unnecessary


7The case here is even clearer than in Smith, as Payne did not threaten
officers with a dangerous object like a baseball bat or attempt to flee the
scene. He also did not resist arrest or struggle against Defendant Johns.

                                    34
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 35 of 46




to restrain [the suspect] when he was offering no resistance at all.” Id.

at 1420.

     The Eleventh Circuit has more recently clarified that “Smith

established that if an arrestee demonstrates compliance, but the officer

nonetheless inflicts gratuitous and substantial injury using ordinary

arrest tactics, then the officer may have used excessive force.” Sebastian,

918 F.3 at 1311. The Court finds that principle applicable here. See also

Hadley, 526 F.3d at 1330 (holding punch to suspect’s stomach excessive

when he was not resisting arrest); Lee, 284 F.3d at 1200 (finding force

excessive when arresting officer pulled non-resisting subject out of her

car and slammed her head against the trunk of the car); Slicker, 215 F.3d

at 1233 (holding force excessive where officers kicked handcuffed and

non-resisting suspect in the ribs and beat his head on the ground).

     Although qualified immunity is typically a broad shield for law

enforcement officers, the Court holds that this case remains an outlier

where Defendant Johns’s conduct brought him “so far beyond the hazy

border between excessive and acceptable force that [he] had to know he

was violating the Constitution even without caselaw on point.” Priester

v. City of Riviera Beach, 208 F.3d 919, 926 (11th Cir. 2000) (internal



                                    35
       Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 36 of 46




citations omitted). Kicking and stomping on Payne as he lay on the

ground compliant and having given himself up was by any measure

unnecessary and gratuitous. For purposes of the qualified immunity

analysis, no reasonable police officer could have believed that doing so

was lawful under the circumstances, particularly not with Smith’s

principle that gratuitous force used on a subdued suspect crosses the line

into excessive. The Court holds Defendant Johns not entitled to qualified

immunity.

       In a less-than-conventional move, Plaintiffs not only oppose

Defendant     Johns’s    motion     for    summary      judgment   but    also

simultaneously seek summary judgment for themselves on their claim

that   he   “violated   Plaintiff   Payne’s   clearly    established   Fourth

Amendment rights to be free from an unreasonable seizure.” (Dkt. 133-

2 at 23.) A reasonable jury could certainly conclude Defendant Johns’s

actions represented the unconstitutional use of excessive force. That

said, the affirmative defense of qualified immunity “is conceptually

distinct from the merits of the plaintiff’s claim that his rights have been

violated.” Simmons, 879 F.3d at 1162–63.




                                      36
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 37 of 46




     As explained above, in assessing qualified immunity, the Court

construes the facts in the light most favorable to Plaintiffs and considers

whether a reasonable jury could conclude Defendant Johns violated his

constitutional rights. Having denied qualified immunity, the Court must

now allow that same “reasonable jury” to consider whether the force

Defendant Johns applied was, in fact, excessive. If the evidence at the

summary judgment stage, viewed in the light most favorable to Plaintiffs

as the nonmovants, shows there are facts that are inconsistent with

qualified immunity being granted, the case and the qualified immunity

issue along with it will proceed to trial. Id. at 1163. That is because “[i]f

the official’s motion [for qualified immunity] does not succeed . . . then

his qualified immunity defense remains intact and proceeds to trial. The

facts as viewed for summary judgment purposes are no longer binding

and the jury proceeds to find the relevant facts bearing on qualified

immunity.” Id.

     Defendant Johns says he did not initially kick Payne and his

actions after (including what the Court has referred to as “stomping” on

him) were in reacting to Payne’s actions in resisting arrest. While the

Court has found Defendant Johns not entitled to qualified immunity, he



                                     37
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 38 of 46




is still entitled to present the disputed factual issues to a jury. The Court

denies Plaintiffs’ motion for summary judgment as to Defendant Johns.

(Dkt. 133.)8

           2.    Summary Judgment Motions as to Defendant City
                 of Atlanta (Dkts. 141; 148)

      The parties have also cross-moved for summary judgment on

Plaintiffs’ claims against the City. (Dkts. 141; 148.) There is a good deal

of overlap in the briefing of the two motions, so the Court addresses them

jointly.

      The City argues Plaintiffs cannot establish municipal liability

under § 1983 because it was not the “moving force” behind Payne’s

injuries. (Dkt. 141 at 12–13.) It also argues it had a constitutionally

compliant policy in place to require only justified and reasonable use of

force by APD officers. In response, Plaintiffs argue that its claims against

the City “are based on allegations that for many years, officers of the City

of Atlanta Police Department, . . . including Defendant Matthew

Johns . . . , have acted pursuant to APD customs and practices in a


8 The Court finds that discussions through mediation may help the
parties here. Before setting a trial, the Court will order the parties to
attempt to settle through mediation any remaining issues. The specifics
of the mediation order appear below.

                                     38
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 39 of 46




manner that violates the constitutional rights of citizens.” (Dkt. 151 at

2.)   They also claim the City failed to adequately train, supervise,

discipline, and screen officers for hiring. They contend that as a result,

this municipal inaction and deliberate indifference on the part of the City

are the “driving force” behind the violation of Payne’s constitutional

rights. (Id.)

      A municipality may be found liable under 42 U.S.C. § 1983 only

where the municipality itself causes the constitutional violation at issue.

Monell v. N.Y. City Dep’t of Soc. Servs., 436 U.S. 658 (1978). Simple

respondeat superior or vicarious liability will not attach under § 1983.

See City of Canton v. Harris, 489 U.S. 378, 385 (1989). “It is only when

the execution of the government’s policy or custom . . . inflicts the injury

that the municipality may be held liable under § 1983.” Id. (internal

citations omitted). Said differently, the municipal policy or custom must

be “the moving force behind the constitutional violation.” Gold v. City of

Miami, 151 F.3d 1346, 1350 (11th Cir. 1998).

      And under a failure to train theory, “the inadequacy of police

training may serve as the basis for § 1983 liability only where the failure

to train amounts to deliberate indifference to the rights of persons with



                                    39
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 40 of 46




whom the police come into contact.” City of Canton, 489 U.S. at 388. To

meet this demanding threshold, a “plaintiff must show that the

municipal action was taken with the requisite degree of culpability, i.e.,

that the municipal action was taken with deliberate indifference to its

known or obvious consequences.” Davis v. DeKalb Cty. Sch. Dist., 233

F.3d 1367, 1375 (11th Cir. 2000).

     Plaintiffs’ theory of municipal liability is just that — a theory. The

record contains no evidence or “specific facts” to support their sweeping

claim. The record perhaps contains evidence to support a finding of some

level negligence on the part of the City. But “[a] showing of simple or

even heightened negligence will not suffice” to impose municipal liability

under § 1983. Bd. of Cty. Com’rs v. Brown, 520 U.S. 397, 407 (1997).

     Plaintiffs can point to nothing to show a policy, practice, or custom

that directly caused Payne’s injuries. Nor can they point to any evidence

suggesting deliberate indifference on the part of the City to trigger

municipal liability. Should Defendant Johns have been flagged through

the Early Warning System based on his use of force incidents? Yes, it is

undisputed that his disciplinary history met the criteria. But he was

never flagged and APD was never alerted to his status. Any claim of



                                    40
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 41 of 46




deliberate indifference requires a showing that the City deliberately or

consciously ignored a known or obvious consequence.          See id. (“[The

municipality’s] continued adherence to an approach that they know or

should know has failed to prevent tortious conduct by employees may

establish the conscious disregard for the consequences of their

action — the ‘deliberate indifference’ — necessary to trigger municipal

liability.”). But the record contains nothing to suggest it did.

     Should APD have more meticulously vetted Defendant Johns’s

military history and psychological background before hiring him?

Probably. And with the benefit of hindsight, the answer is, of course, yes.

As the Supreme Court has recognized, however, “[i]n virtually every

instance where a person has had his or her constitutional rights violated

by a city employee, a § 1983 plaintiff will be able to point to something

the city ‘could have done’ to prevent the unfortunate incident.” City of

Canton, 489 U.S. at 392 (quoting City of Oklahoma City v. Tuttle, 471

U.S. 808, 823 (1985)). But that is simply insufficient to impose liability

on a municipality.

     Plaintiffs’ brief in opposition to the City’s motion for summary

judgment spends a lot of space discussing the structural organization of



                                    41
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 42 of 46




APD and the Police Chief’s role in the hiring and firing of officers. (Dkt.

151 at 5–7.)   All of that is immaterial when the record contains no

evidence of an unconstitutional policy, custom, or practice, either formal

or informal. The record also is devoid of any evidence showing the City

failed to train Defendant Johns on the use of force or that the City

deliberately chose not to provide the training. Even if that were the case

though, Plaintiffs cannot establish the causal connection between

Payne’s injuries and a lack of training. The Supreme Court has cautioned

that it will not “suffice to prove that an injury or accident could have been

avoided if an officer had had better or more training, sufficient to equip

him to avoid the particular injury-causing conduct. Such a claim could

be made about almost any encounter resulting in injury. . . .” City of

Canton, 489 U.S. at 391.

     Plaintiffs allege in their complaint that the City of Atlanta had a

“persistent and widespread practice” of authorizing APD officers “to cover

up the use of excessive force.” (Dkt. 151 at 3 (citing Dkt. 1 ¶ 32).) Yet

the evidence simply does not bear out that conclusory accusation of a

coverup. Defendant Johns’s expert Dr. Gaut testified there were about

forty use of force incidents where the officers used compliance strikes on



                                     42
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 43 of 46




the subject to arrest them. But the Court agrees with the City that all of

these situations diverge on one critical point: “the subjects were resisting,

and the officers used force to gain control, unlike the present situation

where Mr. Payne was not resisting Officer Johns.” (Dkt. 153 at 13 n.50.)

     Defendant Johns’s actions are more like a “random act[ ] or isolated

incident[ ]” than a pattern or practice. McDowell v. Brown, 392 F.3d

1283, 1290 (11th Cir. 2004). And the Eleventh Circuit has made clear

that isolated incidents are insufficient to impose liability on a

municipality. Id. The Court agrees with the City that it “cannot be found

deliberately indifferent to Plaintiff Payne’s rights because Officer Johns

made the conscious choice to [disregard a direct order and] engage in the

actions that caused Payne’s injuries.” (Dkt. 153 at 16.)

     Plaintiffs also point to instances in which APD allegedly condoned

or approved of their officers’ use of force against suspects. These include

“striking suspects with closed fists; kicking a suspect in the midsection;

striking a suspect in the head with a closed fist three times; and kicking

a suspect using a leg sweep method.” (Dkt. 151 at 15.) What Plaintiffs

overlook, however, is that in each of those instances, the APD officers

deployed those tactics on resisting suspects. Beyond this instance with



                                     43
     Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 44 of 46




Defendant Johns, Plaintiffs failed to identify a single Use of Force report

where “compliance strikes” were used against a suspect who was not

resisting arrest. (Dkt. 153-1 ¶ 77.) No one disputes — and the Supreme

Court has definitively stated — “the right [of police] to make an arrest

necessarily carries with it the right to use some degree of physical

coercion or threat thereof to effect it.” Lee, 284 F.3d at 1200 (quoting

Graham, 490 U.S. at 396). There is thus no pattern of unconstitutional

action condoned by the City.

     Plaintiffs have also failed to put forth evidence of a situation in

which an APD officer used excessive force against an individual, APD

determined the use of force violated policy, and APD failed to take

disciplinary action against the officer.     Plaintiffs’ claims that APD

condones and ratifies officers’ use of excessive force thus must fail.

     The Court grants Defendant City of Atlanta’s motion for summary

judgment and denies Plaintiffs’ motion for partial summary judgment

against the City.9   Because the Court grants judgment for the City,



9 The City seeks dismissal of Count I of Plaintiffs’ complaint, which
alleges violations of Payne’s Fifth and Fourteenth Amendment rights.
(Dkt. 141 at 12 n.67.) Plaintiffs acknowledge that the inclusion of the
Fifth Amendment was a typographical error. (Dkt. 151 at 3–4.) The


                                    44
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 45 of 46




Plaintiffs’ claim for fees under 42 U.S.C. § 1988 as to the City also fails.

The Court terminates Defendant City of Atlanta as a party defendant.

IV.   Conclusion

      For these reasons, the Court DENIES Defendant Matthew Johns’s

Motion to Strike the Opinions of Sergeant Scott DeFoe (Dkt. 166) and

DENIES his Motion to Strike Opinions in Plaintiff Payne’s Medical

Records (Dkt. 170).

      The Court DENIES Defendant Matthew Johns’s Motion for

Summary Judgment (Dkt. 162) and DENIES Plaintiffs’ Motion for

Partial Summary Judgment Against Matthew Jones (Dkt. 133).

      The Court GRANTS Defendant City of Atlanta’s Motion for

Summary Judgment (Dkt. 141) and DENIES Plaintiffs’ Motion for

Summary Judgment as to Defendant City of Atlanta (Dkt. 148). The

Court DIRECTS the Clerk to terminate Defendant City of Atlanta as a

party defendant.

      The Court ORDERS the rest of this case to mediation. The parties

may retain the mediator to mediate this case. The expense of a retained




Court thus dismisses any allegations asserted under the Fifth
Amendment.

                                    45
      Case 1:17-cv-04850-MLB Document 181 Filed 09/21/20 Page 46 of 46




mediator must be paid by the parties. The parties, alternately, may

request that the Court appoint a magistrate judge to conduct the

mediation.    The parties are not required to pay for mediation by a

magistrate judge.

      The parties shall advise the Court, on or before October 13, 2020, of

their mediation preference. If they elect to retain their own mediator,

the parties shall identify the mediator on or before October 27, 2020. The

parties must have present at the mediation a person with authority to

settle this litigation.

      The parties shall, within five days after the mediation, notify the

Court in writing whether mediation resulted in a settlement of this

action.

      The Court STAYS this case pending mediation.              The Court

DIRECTS the Clerk to ADMINISTRATIVELY CLOSE this case

during the period of the stay.

      SO ORDERED this 21st day of September, 2020.




                                    46
